September 26, 1916. The opinion of the Court was delivered by
The plaintiffs, John F. McNair and others, brought suit in the Circuit Court against William Alex to foreclose a mortgage given by him on a lot of land, containing 2 1/2 acres, more or less, and obtained a judgment of foreclosure and sale. Notice of the pendency of the action was filed with the clerk 20 days before judgment. At the sale, on January 4, 1915, plaintiffs became the purchasers of the lot, and the master executed and delivered to them his deed, dated January 13, 1915.
The appellant, Bettie Alex, Wife of William Alex, was found in possession of the lot by plaintiff's agent, and she refused on demand to surrender the possession to plaintiffs, who thereupon applied to the Court for a rule requiring her to show cause why plaintiffs should not be put into possession of the lot.
In her return to the rule, she alleges that she is the owner in fee of the lot, and claims the same under a deed thereto from Peter Wilson, the owner of the legal title, dated January 4, 1915; that neither she nor Wilson was a party to the action for foreclosure, and neither is bound by the judgment. *Page 448 
The Court ordered that plaintiffs be let into possession, and she appealed.
It is admitted that Peter Wilson formerly owned the land, and sold it to William Alex many years ago. Bettie had actual notice of the facts, and actual as well as constructive notice of plaintiffs' mortgage and of the pendency of the action to foreclose the same. Indeed, she does not even allege that she is a bona fide purchaser for value without notice. By the express terms of section 182 of the Code of Civil Procedure she is bound by the judgment in the action for foreclosure.
Order affirmed.